Exhibit 99.1 Final Execution Copy SETTLEMENT AGREEMENT This Settlement Agreement, dated as of June 27, 2013 (this “Agreement”), is by and among International Game Technology (the “ Company ”) and Ader Investment Management LP, Ader Long/Short Fund LP, Doha Partners I LP, Ader Fund Management LLC, Ader Investment Management LLC, Jason N. Ader, Raymond J. Brooks, Jr., Charles N. Mathewson, Daniel B. Silvers, Laura T. Conover-Ferchak, Andrew P. Nelson, and Richard H. Pickup (collectively, the “ Ader Group ,” and individually a “ member ” of the Ader Group). WHEREAS, certain members of the Ader Group collectively own, beneficially and/or of record, an aggregate of 6,597,176 shares of common stock, par value $0.00015625 per share (the “ Common Stock ”), of the Company, as set forth on Schedule 1 attached hereto; WHEREAS, the Ader Group (i) nominated certain individuals for election to the Board of Directors of the Company (the “ Board ”) at the Company’s 2013 annual meeting of stockholders (the “ 2013 Annual Meeting ”), (ii) filed a definitive proxy statement with the Securities and Exchange Commission (the “
